EXHIBIT 10.2

 

[Department 56, Inc. Letterhead]

 

October 20, 2005

 

[Name of Executive]

[Address]

 

Re:                               Amendment to Retention Agreement with
Lenox, Inc. and Issuance of Restricted Stock of Department 56, Inc.

 

Dear Mr./Ms.                    :

 

Reference is made to the Retention Agreement dated as of February 22, 2005 (the
“Retention Agreement”) between you and Lenox, Inc.  As you are aware, on
September 1, 2005, Department 56, Inc. (“D56”) acquired all of the outstanding
stock of Lenox, Inc. (“Lenox”) (the “Transaction”), thereby constituting a “Sale
of Employer” under the Retention Agreement.  In connection with your continued
employment with Lenox and/or D56, D56 has agreed to issue shares of restricted
stock to you in consideration of your agreement to amend the Retention Agreement
as set forth below.

 

Based on the foregoing, the parties agree as follows:

 

1.                                       D56 agrees to issue shares of
restricted stock to you, which shares shall have the terms and conditions set
forth in the attached form of Restricted Stock Agreement (collectively, the
“Restricted Stock”).

 

2.                                       You and Lenox agree that the Retention
Agreement is hereby amended by deleting in its entirety subparagraph (1) from
the definition of “Good Reason” contained in Section 1(d) of the Retention
Agreement.  You understand and agree that the effect of this amendment shall be
that you are not entitled to the Retention Bonus (as defined in the Retention
Agreement) if you resign on or after the closing of the Transaction based upon a
material reduction of your title, job duties or responsibilities.

 

3.                                       D56 agrees to extend your right to
receive the “Severance Benefits” (as defined in Section 3 of the Retention
Agreement) through and including September 30, 2008; therefore, if an event
described in subparagraph (2) of Section 2(a) of the Retention Agreement occurs
after September 1, 2006 and prior to October 1, 2008 (each a “Severance Event”),
you shall be entitled to receive the Severance Benefits.  If a Severance Event
occurs prior to October 1, 2008, you will receive the greater of the fair market
value of the Severance Benefits or the Restricted Stock (as to which all
restrictions shall thereupon automatically lapse).  You agree that, upon payment
of the Severance Benefits or issuance of the Restricted Stock (with all
restrictions having lapsed) to you, D56’s obligations to pay you severance shall
have been satisfied in full.

 

--------------------------------------------------------------------------------


 

4.                                       This letter agreement is effective as
of September 30, 2005 (the “Effective Date”).  Except as amended herein, all of
the terms and conditions of the Retention Agreement shall remain in full force
and effect.

 

Please confirm your agreement with the terms and provisions set forth in this
letter by signing a copy of this letter and returning it Louis Fantin, General
Counsel of D56.

 

Sincerely,

 

DEPARTMENT 56, INC.

LENOX, INC.

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

Timothy Schugel

Name:

Susan Engel

 

Title:

CFO

Title:

CEO

 

 

 

 

Agreed to as of the Effective Date:

 

 

 

 

 

 

 

 

 

 

[Name]

 

 

 

 

2

--------------------------------------------------------------------------------